Citation Nr: 1143401	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-49 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increases in the "staged" ratings (of 0 percent prior to July 29, 2010, and 10 percent from that date) assigned for the Veteran's bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective November 30, 2006 (date of claim).  An October 2010 rating decision (and December 2010 supplemental statement of the case (SSOC)) increased the rating to 10 percent, effective July 29, 2010 (date of a VA examination).  The Veteran has expressed dissatisfaction with the ratings assigned for both "stages" on appeal.  See January 2010 statement from the Veteran (in which he states his compensable rating should be "retroactive" to his date of claim) & March 2011 Report of Contact (in which the Veteran confirmed he was not satisfied with the 10 percent rating currently assigned).  Therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran argues that his bilateral hearing loss warrants increased ratings (prior to and from July 29, 2010) because it is so severe that he had hearing aids prescribed by VA.  He has been afforded VA audiological evaluations in May 2008 and in July 2010.  At the September 2011 videoconference hearing, he indicated that the disability had increased in severity since his most recent audiological evaluation in July 2010.  Such allegation would, of itself, be sufficient cause to schedule the Veteran for a reexamination.  See 38 C.F.R. § 3.327(a) (Reexaminations will be required if evidence indicates there has been a material change in a disability or that the current rating may be incorrect).  However, another VA audiological evaluation is also needed because the reports of the prior examinations are inadequate for rating purposes.  Specifically, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that VA audiologists are required to "fully report the functional effects caused by a hearing disability in his or her final report."  The Board reviewed the reports from the May 2008 and July 2010 VA audiological evaluations and found that neither examiner elicited information from the Veteran as to the effects his hearing loss has on his daily living.  [Notably, the May 2008 VA audiological evaluation was for the purpose of establishing service connection.  However, the July 2010 VA audiological evaluation was in connection with the Veteran's increased rating claim, and thus the examiner improperly concluded that "[a]n opinion [was] not necessary."]

The Board also notes that the Court has held that where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all records of treatment the Veteran has received for his bilateral hearing loss disability during the appeal period (i.e., those records not already associated with the claims file) should be secured for the record.  Significantly, November 2007 to July 2009 VA treatment records are already associated with the claims file; however, a review of such records found that the Veteran may have undergone audiometry for treatment purposes in January 2008, and a report of such evaluation is not in the record.

Finally, the Board directs the RO's attention to the Court's holding in, Savage v. Shinseki, 24 Vet. App. 259 (2011), that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report cannot otherwise be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  As the Veteran previously submitted a November 2006 private audiometry report in support of his bilateral hearing loss claim, the RO must consider the applicability of Savage when his increased rating claim is readjudicated.

Accordingly, the case is REMANDED for the following:
1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified, specifically including records of all VA treatment the Veteran has received for his bilateral hearing loss since July 2009, as well as a copy of the January 2008 audiometry report.  (If a January 2008 audiometric evaluation was not completed, such must be explicitly noted for the record.)

2. 	The RO should then arrange for the Veteran to be afforded an audiological evaluation (with audiometric studies) to determine the current severity of his service-connected bilateral hearing loss.  In addition to dictating the objective test results, the examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss).

The examiner should also interpret the findings (i.e., the puretone threshold results) reported in the November 2006 private audiometry report.  If they are inconsistent with the findings on May 2008, July 2010, and current VA audiological evaluations, the examiner should comment as to the possible reasons for such inconsistency.  The examiner should explain the rationale for all opinions given.
3. 	The RO should then re-adjudicate the matter of the ratings assigned for the Veteran's service-connected bilateral hearing loss.  If the claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

